On writ of certiorari (326 U. S. 707) to review a judgment of the Court of Claims holding that of the 11 Indian Tribes which were plaintiffs in the suit brought under the Jurisdictional Act of August 26, 1935 (49 Stat. 801), four of these bands or tribes, the Tillamook, Coquille, Too-too-to-ney and Chetco tribes, had satisfactorily established original Indian title, through exclusive use and occupancy in 1855, and long prior thereto, to the lands described in the findings; and that they are entitled, as a matter of law, to recover compensation for the lands of which they were deprived, and. which were taken by the United States without payment, therefor.
The judgment of the Court of Claims was affirmed by the-Supreme Court, in an opinion announced November 25, 1946,. *712by Chief Justice Vinson, in which Mr. Justice Frankfurter, Mr. Justice Douglas and Mr. Justice Murphy joined.
Mr. Justice Black filed a concurring opinion.
Mr. Justice Reed, with whom Mr. Justice Rutledge and Mr. Justice Burton joined, filed a dissenting opinion.
Mr. Justice Jackson took no part in the consideration or decision of this case.
The Chief Justice and Justices Frankfurter, Douglas and Murphy were of the opinion that the jurisdiction conferred upon the Court of Claims by the Act of August 26, 1935, ■“over any and all legal and equitable claims arising under or growing out of the original Indian title, claim, or rights in * * * the lands * * * occupied by the Indian tribes and bands described in” certain unratified treaties negotiated with Indian tribes in the Territory of Oregon, extends to the appropriation by the United States of title to lands in Indian occupancy even though the Indian title thereto had never been officially recognized by treaty or Act of Congress.
Justice Black concurred in the affirmation but however on the ground that the jurisdictional act is susceptible of interpretation as creating an obligation to pay the Oregon Indians for all lands to which their ancestors held an “original Indian title,” and should be given such construction in view of the fact that, should relief be presently denied, the Indians could pursue their claims under subsequent legislation establishing the Indian Claims Commission. (Act of August 13, 1946.)
Justices Reed, Rutledge and’ Burton were of the opinion that compensation could not be allowed in the absence of prior recognition by the United States through treaty or statute of any title or legal or equitable right of the Indians in the land.